Title: Dumas to the American Commissioners, 27 January 1778
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


27e. Janv. 1778
La présente est une suite de celle que j’ai eu l’honneur de vous écrire vendredi passé 23e. à l’adresse de Mr. A. Lee à Chaillot près Paris, rue bataille No. 5. Depuis ce temps j’ai fait d’autres découvertes, que j’ai communiquées au Substitut, qui m’en a su gré; et je n’hésite pas de vous en faire part aussi, parce que ce qui se passe en Baviere interesse trop la France pour ne pas vous interesser aussi, par la diversion qu’une guerre en Allemagne pourroit faire, si la france, par ses Alliances, étoit obligée de s’en trop mêler.

Je commence par les Dépêches suivantes de divers Ministres à Leurs hh. pp. qui m’ont été communiquées.
De Messrs. Galliaris de Ratisbonne du 12e. Janv. reçue le 19e. etc.
Comte Degenfeld de Vienne du 7e. Janvr. reçue le ditto etc.
Berkenrode de Paris du 15e. Janvr. reçue le 21e. etc.
Après vous avoir rendu compte, M., des dépêches publiques de cet Etat, je vais vous transcrire aussi ce que m’écrivent deux Correspondants.
Hambourg du 20e. “Le General Prussien Stein est en marche avec 10,000 hommes vers le Palatinat. Avec tout cela l’on croit qu’il n’y aura pas de guerre, et qu’il n’y aura pas de rupture entre l’Autriche et la Prusse tant que le Roi vivra, à moins qu’il n’en veuille absolument une.” Le reste de la Lettre ne contient rien d’essentiel; et quant à la marche de ces 10,000 Prussiens, on n’en a pas de nouvelle encore ici.
Liege 23e. Janv. “Le jour que l’Electeur Palatin etc.”
La communication de cette derniere anecdote a fait grand plaisir au Substitut, qui n’a pas pu, ou plutôt pas voulu ou dû me dire si le tout étoit exactement vrai. Du reste il ne croit pas, non plus que moi, que les choses en viennent à une guerre, au moins tant que l’Imperatrice Reine et le Roi de P. vivront. Tous les deux en sont revenus par l’âge, et par la longue expérience des maux que ce fléau leur a causés. Le Roi d’ailleurs est trop fin politique, pour ne pas sentir que la paix lui assure ce qu’il possede; au lieu que la guerre et ses chances lui compromettroient de nouveau ses conquêtes, et les lui rendroient incertaines de certaines qu’elles sont aujourd’hui par les Traités et Conventions. Ajoutez à cela que la france, de son côté, favorisera aussi un accommodement à l’amiable, pour n’être pas détournée de veiller l’Angleterre: que celle-ci, du sien, s’est mise hors d’état de brouiller les cartes en Allemagne par son crédit et par son argent; qu’elle a d’ailleurs, à ce qu’il paroît, mis de mauvaise humeur contre elle le R. de P.——— en dépeuplant les Etats des Princes ses Alliés; enfin, que ce Roi se voit obligé, par ses engagemens avec la Russie, de fournir à celle-ci un Corps de ses propres troupes en cas d’une rupture avec les Turcs, qui devient de plus en plus apparente: et vous serez peut-être de mon sentiment, que nous n’aurons eu au bout de compte que la peur d’une guerre en Allemagne, et par conséquent d’une diversion, qui pourroit favoriser vos ennemis. A l’appui de cela vient encore ce qu’un personnage très authentiquement instruit m’a dit en confidence, savoir, que l’Electeur palatin a eu à Munich un entretien de 3 heures avec le Baron de Lehrbach Ministre de Vienne auprès de lui, et lui a dit, en terminant la conférence, que tout s’ajustera.
J’espere, Messieurs, que vous verrez par toutes ces notices, que je me fais un devoir constant, non seulement de remplir scrupuleusement vos ordres, mais de chercher moi-même tout ce que je crois pouvoir directement ou indirectement contribuer au service et au bien de l’Am. unie. Vous en verrez une autre preuve dans le Courier du Bas rhin No. 7 où j’ai fait insérer p. 49, la 2e. Lettre sur le crédit Brit[annique] et une autre, p. 52 d’un Am[éricain] en Europe, où j’ai fait usage de celle que Mr. Wm. Lee m’avoit écrite.
On m’a dit ici que Mr. Hope à Amst[erdam] débitoit des Billets d’emprunt Am[éricain]: mais je ne puis pas trop faire fonds sur mon auteur, tout personnage qu’il est.
Je serois charmé d’apprendre des nouvelles de Mr. Carm[ichael], si vous en avez, comme aussi de la santé de Messrs. Franklin et Deane: cela fera du bien à la mienne, qui n’est pas des meilleures depuis plusieurs jours.
Je présente bien mes respects à Mr. Wm. Lee, et à Mr. le Chev. Grand et suis avec tout celui qui vous est dû et voué.

Je défere à l’avis du Substitut, qui m’a conseillé d’être encore circonspect quant à la signature de mon nom.
Paris à l’hon[orable] Commission Pl[énipotentiaire] des Etats Unis de l’Am[érique] Sept[entrionale]
